Case 5:20-cv-01155-J Document 1 Filed 11/16/20 Page 1 of 6

FILED

IN THE UNITED STATES DISTRICT COURT FOR NOV 16 2029
THE WESTERN DISTRICT OF OKLAHOMA |g 5 Gigy Go AREEDER SHINN, CLERK
BY

ESTERN DIST. OKLA.
DEPUTY

Robert Joe Strange Pro.Se.

Plaintiff, cI YY 30 é

 

she

 

vs. ) Case No.

1) Kiowa Tribe of Oklahoma ) To be supplied by Clerk

2) U.S. Treasury Dept. ) Deliberate Indifference

3) Cares Act March 2020 ) Jury_Trial Demanded

4) Neely Tsoodle tribal ) Admissions: Tribal Offices
Information Officer ) {PG5} Executive Branch

5) Kiowa Tribal Chairperson ) www.KiowaTribe.org
6) Sheryl Padmey over covid19 —)
Defendants, ET.AL. )

“DENIAL OF CARES ACT TO INCARCERATED INDIANS”

(1) JURISDICTION & VENUE

(1) This is a civil Action Authorized by 42 U.S.C. Sec. 1983 to Redress the
Deprivation, under Color of State & Federal Laws of Rights Secured by the
Constitution of t he United States & Kiowa Tribe.

The Court has Jurisdiction under 28 U.S.C. Section 1331& 1334 (2x3). Mr.
Strange, is a Kiowa Tribal Member, Roll No. KO5651. who seeks declaratory
Relief Pursuant to 28U.S.C. Sec. 2201& 2202. Mr. Strange Claims for
Injunction Relief Are Authorized by 28U.S.C. Section 2283 & 2284 and Rule

69 of the Federal Rules of Civil Procedure.
Case 5:20-cv-01155-J Document1 Filed 11/16/20 Page 2 of 6

(2) The Western District is, and was at all times Relevant as mentioned herein, a
ward of the State of Oklahoma. In the custody of the Department of
Corrections. Mr. Strange, ODOC# 580251 is currently Confined at James
Crabtree Correctional Center, 216 North Murray Street, Helena, Oklahoma

73741-1017 (580) 852-3221

(2)PLAINTIFF

(3) Mr. Strange, is and was at all times Relevant to Motioned items Herein, an
Inmate of the State of Oklahoma, In the Custody an Inmate of the Oklahoma
Department of Corrections. Mr. Strange, is currently confined in James
Crabtree Correctional Center, 216 North Murray Street, Helena, Oklahoma
73741-1017 (580) 852-3221 Fax(580)852-3104 Deprived of the Cares Act

March 2020 Economic Impact Payment to Incarcerated Indians.

(3)DEFENDANTS

(4) Defendant(s) The Kiowa Tribe of Oklahoma who is in Control of cares act
Economic Impact Payments To Incarcerated Indians. As of March 2020, as of
October 14", 2020 See Scholl v. Mnuchin, No. 4:20-CV-5309-PJH (N.D. Cal)
docket 20-16915 (9" Cir.)2020 ordered IRS to Stop Denying Payments to
Incarcerated Indians. As of October 24-2020 to Reconsider Making advance

Refund Payments to Indians. On October 15, 2020 the court further ordered
Case 5:20-cv-01155-J Document 1 Filed 11/16/20 Page 3 of 6

the IRS to take further actions, including Extending the Deadline to Register
for An Advance Payment on Paper as Nov. 4" 9020. THE TRIBE IS
INTRUSTED WITH MY AFFAIRS of Monetary Payouts From The U.S.
TREASURY (IRS CARES ACT 2020 MARCH). Kiowa’s Applied For IRS
CARES MONEY: TRIBE Did Not Follow Guidelines Set Forth by & Per
U.S. Treasury Dept. & Cares Act. See: Oct. J 4" 2020 Federal Court Ruled
Scholl v. Mnuchin No.4:20-CV-5309-PJH (N.D. Cal.) No.20-16915 (9" Cir)
THE EXECUTIVE BRANCH.

(5) THE TREASURY DEPT. OF U.S. ARE THE U.S. GOVERNMENT entity
who Provides MONEY TO NAM-ERA-VETERANS guidelines serving
Kiowa Tribal Members. Failure to enforce the guidelines set for by U.S.
TREASURY Department. Kansas City, Mo. & Washington D.C. KNOW
THAT AN INCARCERATED INMATE HAS NO USE FOR food vouchers
GIFT CARDS, UTILITY BILLS, HOUSE PAYMAENTS NOR SCHOOL
SUPPLIES, tablets, or internet services. CASH ON TRUST FUND ONLY:
Since March 2020 & Oct-14-2020 a Federal Court has ruled IRS case Scholl
v. Mnuchin No. 4:20-CV-S309PJH (N.D.C.A.) Appeal Docketed No. 20-16915
(9" Cir). On Octrober-15-2020 the court further ordered the IRS to take other
Actions such as extend deadline to Register For Advance Payments to
November 4" 2020. Notice 1444-D CARES ACT.

(6) Defendant #3 Cares Act COVID-19 Response Needs Assessment has failed to
Assist Incarcerated Kiowa Indians, who have no need for food vouchers, Gift

cards, Utility Assistance or Rent, house payments, school supplies, and
Case 5:20-cv-01155-J Document1 Filed 11/16/20 Page 4 of 6

internet. At all times Relevant to this complaint held as given at money 9.5
million dollars emergency Federal Government U.S. Treasury Money.

(7) Defendant #4 Tribe’s Information Officer McNeely Tsoodle: FAILED TO
INCLUDE INCARCERATED Indians As ELIGIBLE for Assistance. Federal
order October 15-2020 orders Assistance to Include INCARCERATED
Indians, See Scholl v. Mnuchin, No.4:20-CV-5309-PJH (N.D. Cal.) Appeal
Docketed No. 20-16915 (9" Cir.) She is legally Responsible for the
OPERATIONS “EXECUTIVE BRANCH”

(8) Defendant #45 ELECTED TRIBAL CHAIRPERSON Komalty is Responsible
For ALL TRIBAL MONIES! To be given by Sherly Palmer. Treasurer for
Tribal Funds. All are sued Individually and in their Official Capacities under
the color of federal and State laws. Of the U.S. Constitution and Oklahoma
And Kiowa Tribe of Oklahoma Constitution.

(9) Defendant #6 Sheryl Palmer, Treasurer For Kiowa Tribe In Charge of Monies
Such as U.S. Treasury Cares Act Money. She is at all Times Relevant: Is
legally Responsible by guidelines: set by U.S. Treasury and Cares Act.
FEDERAL COURT ORDER On October 15, 2020 Scholl v. Mnuchin, No.
4:20-CV-5309-PJH (N.D. Cal) Appeal docketed No. 20-16915 (9"" Cir.

1200.Per Indians. REGISTERED TRIBAL Members Individually:

(4)LEGAL CLAIMS

(10) Mr. Strange Realleges And Incorporates by Reference Paragraphs 1-10.
Case 5:20-cv-01155-J Document1 Filed 11/16/20 Page 5 of 6

(11) The U.S. Treasury And Cares Act Allowed the Kiowa Tribe To Not
Follow Their Guidelines: Violated Mr. Strange Completed Application Not
Once But A Second and possible Third Time. Rules Set in Place By U.S.

Treasury Dept. See Notice 1444-d
(5)PRAYER FOR RELIEF

Wherefore, Mr. Strange Respectfully Prays this Honorable Court Enter
Judgment Granting Mr. Strange:

(12) A declaration: that the Acts And Omissions described Herein, Violated
Mr. Strange’s Rights Under The Constitution of the United States and
Oklahoma and Kiowa as well.

(13) A Preliminary and Permanent Instruction on Denying ALL defendants
Komalty, Palmer, Tsoodle, And ET.AL. Kiowa Tribal Members Involved In
Cares Act Handling the Payout: of COVID-19 Cares Act 2020 “EXECUTIVE
BRANCH” and Board Members Included.

(14) Compensatory Damages In the Amount of150,000 Against Each
Defendant Jointly And severally.

(15) Punitive Damages In the Amount Against Each Defendant to what this
Court Finds Proper and Just.

creak
(16) A Jury Fetbe on ALL Issues Triable By Jury.

(17) Mr. Strange’s costs In This Suit Are Paid by Kiowa Tribe of Oklahoma.

(18) Any Additional Relief this Court deems Just And Proper.
Case 5:20-cv-01155-J Document 1 Filed 11/16/20 Page 6 of 6

(19) “Audit ALL Donated U.S. Treasury/Cares Act.

Dated 10-30-2020

Respectfully submitted,

  

> oF 4s =
Robert Joe Strange DOC#580251

JCCC4E 216 N. Murray Street
Helena, Ok 73741-9606
(580)852-3221

Fax (580)852-3104

VERIFICATION

I have read the foregoing complaint and hereby verify that the matters alleged

herein are true, except as to matters alleged on information and belief, and as

to those, I, believe them to be true. I, certify under penalty of perjury that the

foregoing is true and correct.

Executed at James Crabtree Correctional Center, Helena, Ok 73741-9606

Robert Joe Strange DOC#580251

JCCC4E 216 N. Murray Street

Helena, Ok 73741-9606
